PER CURIAM.
This was an action to recover damages from a municipality for an alleged false arrest, false imprisonment, and assault and battery by police officers of the municipality. The trial judge rendered the summary judgment against appellant from which this appeal was prosecuted.
The appellant contends first that the summary judgment was erroneous because there existed questions of fact as to the liability of the city for the conduct and actions of its police officers, and second, there was an issue as to whether or not excessive force was exercised by the police officers in effecting the arrest and detention of the appellant.
We conclude the first contention is without merit. As to the second, we observe that if the conduct as contended for by the appellant were proven, it would not necessarily establish a case of an excessive use of force. Police officers, in enforcing the law, are called upon to exercise a degree of judgment in situations that demand on-the-spot decisions and under such circumstances, are accorded a greater leeway than an ordinary citizen in the exercise of that judgment in determining the necessity for, and amount of, force required under particular situations to effect an arrest and to *799retain in custody an alleged violator. See Radtke v. Loud, Fla.App.1957, 98 So.2d 891; cf. City of Miami v. Albro, Fla.App.1960, 120 So.2d 23.
The summary judgment appealed should be and is hereby affirmed.